The opinion of the court was delivered by
Burnside, J.
The note in question was near six years due, before the action was instituted upon it. This fact, of itself, raised a violent presumption that it was not indorsed in the due course of commercial business. This, in connection with the other facts stated in the affidavit of defence, tended to show that it was indorsed when over-due. Besides, the affidavit was positive that “ it was paid, and extinguished before it was assigned.” The case *223of Snyder vs. Riley, 6th Barr 165, was deliberately considered; it decides this case. Here the evidence stated in the affidavit, in connection with the lapse of time, raised more than suspicion, and the plaintiff ought to have shown when and how he became the holder. Staleness of claim is always suspicious in cases of commercial credit, which is based on punctuality. The court ought not to have rendered a judgment for the plaintiff.
Judgment reversed and a venire do novo awarded.
The case presented on the record ought to have gone to a jury.